[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Mustafa, Slip Opinion No. 2016-Ohio-8364.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8364
       THE STATE OF OHIO, APPELLANT, v. MUSTAFA ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Mustafa, Slip Opinion No. 2016-Ohio-8364.]
Court of appeals’ judgment reversed on the authority of State v. Shalash, and cause
        remanded to trial court for further proceedings.
   (Nos. 2016-0179 and 2016-0201—Submitted December 20, 2016—Decided
                                    December 27, 2016.)
    APPEAL from and CERTIFIED by the Court of Appeals for Franklin County,
                   Nos. 15AP-465 and 15-AP-466, 2015-Ohio-5370.
                                     _______________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Shalash, ___ Ohio St.3d ___, 2016-Ohio-8358, ___ N.E.3d ___, and this
cause is remanded to the trial court for further proceedings consistent with our
decision in Shalash.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
FRENCH, JJ., concur.
                            SUPREME COURT OF OHIO




       O’NEILL, J., dissents.
                                _________________
       Ron O’Brien, Franklin County Prosecuting Attorney, and Steven L. Taylor,
Chief Counsel, Appellate Division, for appellant.
                                _________________




                                        2